Citation Nr: 1302211	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  06-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical degenerative disc disease with neck strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 1996.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO denied the Veteran's claim for a rating in excess of 20 percent for cervical degenerative disc disease with neck strain and headaches.  Later the same month, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2006; and later the same month the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In March 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In November 2009, the Board granted a separate, 30 percent rating for cervicogenic headaches, as a neurological manifestation of service-connected cervical degenerative disc disease with neck strain, and remanded the claim for a rating in excess of 20 percent for cervical degenerative disc disease with neck strain, to the RO, via the Appeals Management Center (AMC) in Washington, DC., for further development.  After accomplishing additional development, the AMC continued to deny the claim (as reflected in a February 2011 SSOC), and returned this matter to the Board for further appellate consideration.  

In September 2011, the Board again remanded the claim on appeal to the RO, via the AMC.  After accomplishing further action, the RO/AMC continued to deny the claim, and returned this matter to the Board for further appellate consideration.


As a final preliminary matter, the Board again notes (as pointed out in May 2008,  November 2009 and September 2011), that, during the September 2008 Board hearing, Veteran raised a claim to reopen her previously denied claim for service connection for iritis as secondary to her service-connected cervical spine disability.  At this point there is still no indication, to include in the Veteran's paperless, electronic (Virtual VA )file (reviewed in January 2013), that this matter has been adjudicated by the RO, it is not properly before the Board; hence, it is, again, referred to the RO for appropriate action.


FINDINGS OF FACT

In December 2012, prior to the promulgation of a decision, the Board received notification from the Veteran, through her authorized representative, that she wished to withdraw from appeal the claim for a rating in excess of 20 percent for cervical degenerative disc disease with neck strain.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for a disability of the cervical spine with neck strain by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2012, the Board received notification from the Veteran, through her authorized representative, that she wished to withdraw from appeal the claim for a rating in excess of 20 percent for cervical degenerative disc disease with neck strain from appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


